ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-190, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that ARTHUR E. SWIDLER, formerly of TRENTON, who was admitted to the bar of this State in 1985, and who has been suspended from the practice of law since August 13, 2010, pursuant to Orders of this Court filed July 19, 2010, March 10, 2011, and July 18, 2012, should be suspended from the practice of law indefinitely, for violating RPC 8.1(b) (failure to reply to a lawful demand for information from a disciplinary authority) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ARTHUR E. SWIDLER is suspended from the practice of law indefinitely, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the Disciplinary Review Board shall not consider a petition for reinstatement by respondent until six months after respondent has filed proof of his compliance pursuant to Rule l:20-20(c); and it is further
ORDERED that respondent comply with the conditions imposed by Order of the Court filed July 19, 2010; and it is further
*63ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.